Title: John Adams to Thomas Boylston Adams, 16 March 1777
From: Adams, John
To: Adams, Thomas Boylston


     
      Tommy
      Philadelphia March 16. 1777
     
     I believe I must make a Phisician of you. There seems to be a Propriety in your studying Physick, because your Great Great Grandfather after whom you was named, was of that Profession. Would it not please you to study Nature, in all her wonderfull Operations, and to relieve your Fellow Creatures under the severest Pains, and Distresses to which human Nature is liable. Is not this better than to be destroying Mankind by Thousands. If you are of this Opinion, you will change your Title from General to Doctor. It requires the Character of rugged and tough, to go through the hardships of riding and walking Night and Day to visit the sick, as well as to take Care of an Army.—I am your affectionate Father.
    